DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 5/10/2022 has been entered. Claims 6-7, 9, 16-17 and 19 have been canceled, claim 22-27 have been added. Claims 1-5, 8, 10-15, 18, 20-27 remain pending in the application. 

Claim Objections
Claim 24 and 26-27 are objected to because of the following informalities:
Claim 24 recites “software product according to claim 11” and it should be “medical method according to claim 11”.
Claim 26 recites “method according to claim 21” and it should be “software product on non-transient computer readable medium according to claim 21”.
Claim 27 recites “software product according to claim 21” and it should be “software product on non-transient computer readable medium according to claim 21”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 11-12 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Katz U.S. Patent Application 20190076045 in view of Markowitz U.S. Patent Application 20090262979.
Regarding claim 1, Katz discloses a medical system, comprising: 
a catheter (catheter 14) including a distal portion and catheter electrodes disposed at respective locations on the distal portion, and configured to be inserted into a chamber of a heart of a living subject and maneuvered among multiple sampling sites to sample electrical activity of tissue of the chamber with the catheter electrodes (paragraph [0029]: The system comprises a catheter 14, which is percutaneously inserted by an operator 16 through the patient's vascular system into a chamber or vascular structure of the heart 12. The operator 16, who is typically a physician, brings the catheter's distal tip 18 into contact with the heart wall; paragraph [0048]: At initial step 78 the heart is catheterized conventionally with a multielectrode mapping catheter… The electrodes of the catheter are placed in galvanic contact with respective locations in one of the atria); 
a display (monitor 29); and processing circuitry (paragraph [0038]: The processor is coupled to drive a monitor 29) configured to: 
receive signals provided by the catheter, and in response to the signals, compute, for each of the sampling sites, a sampling position of the catheter and respective electrode positions of the catheter electrodes (paragraph [0049]: At step 80 the positions of the electrodes in the catheter are determined. One method of making the determination is the creation of a current position map (CPM). The CPM is generated using catheter 14 (FIG. 1), with an electrode (giving currents at a position) and a magnetic sensor (not shown) giving magnetic signals at the position together cooperatively with the ACL circuit 40); 
display a three-dimensional (3D) representation of the chamber including sampling-site markers indicating the computed sampling position of the catheter at each of the sampling sites without including electrode markers indicating the computed electrode positions (paragraph [0051]: at step 84 an annotated electroanatomic map is prepared, using the processor 22 (FIG. 3); paragraph [0054]: the processor marks on the map each member of the set of earliest annotations. The set may have one or more members. The graphical indications of the set becomes immediately apparent to the operator 16; paragraph [0047]: The process steps are shown in a particular linear sequence in FIG. 4 and the other flowcharts herein for clarity of presentation. However, it will be evident that many of them can be performed in parallel, asynchronously, or in different orders; electroanatomic map (equivalents to sampling-site markers) is displayed, current position map (CPM) (equivalents to electrode markers) is not displayed); 
receive a user input selecting one of the sampling-site markers (paragraph [0052]: at step 86 a region of interest on the electroanatomic map prepared in step 84 is chosen. This may be done interactively with the operator 16 (FIG. 1)); and 
update the rendered 3D representation, responsively to the received user input, to include electrode markers indicating the electrode positions corresponding to a sampling site associated with the selected sampling-site marker (paragraph [0054]: Then at final step 90 the processor marks on the map (sampling-site marker) each member of the set of earliest annotations. The set may have one or more members. The graphical indications of the set becomes immediately apparent to the operator 16, who may then navigate the catheter using the current position map (electrode markers) developed in step 80 to perform a more detailed mapping in a smaller region that includes one or more members of the set of earliest annotations).
Katz discloses all the features with respect to claim 1 as outlined above. However, Katz fails to disclose rendering to the display representation of the chamber explicitly. 
Markowitz discloses rendering to the display representation of the chamber (paragraph [0130]: The map data can be rendered at any appropriate time. A user 22 can select that an appropriate amount of data has been selected or illustrated);
update the rendered 3D representation, responsively to the received user input, to include electrode markers indicating the electrode positions corresponding to a sampling site associated with the selected sampling-site marker (paragraph [0277]: With reference to FIG. 23B, the mapping catheter 482 (electrode markers) can be moved relative to the pristine surface 480 (sampling-site marker) to generate a disturbed or inverse mapping volume 480'. The inverse mapping volume 480' can include an inverse or subtracted region 486. The subtracted region can be bound by an edge 488 that can be used to identify a portion of the anatomy of the patient 26; paragraph [0279]: The subtracted portion 486 can be generated substantially similarly to generating a data set of map data… the pristine volume 480 can be a complete set of points within a selected region relative to the surface 281. The map data that is determined with the mapping catheter 100, as illustrated by the icon 482, can be those points that are based upon a determined position of the mapping catheter 100 by measuring an impedance with an electrode on the mapping catheter 100; paragraph [0275]: The volume 480 can be any appropriate shape or surface geometry and is illustrated as a cube simply for this discussion).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Katz’s to render image data as taught by Markowitz, to determine the location or position of a tracking element.

Regarding claim 2, Katz as modified by Markowitz discloses the system according to claim 1, wherein the processing circuitry is configured to compute, for each of the sampling sites, the sampling position and the electrode positions as average positions of the catheter and the catheter electrodes, respectively, averaged over a sampling time (Markowitz’s paragraph [0174]: The data displayed on the screen 58 can be a smoothed or average location. For example, a point displayed on the screen can include an average location of the data points acquired and determined for the mapping catheter 100 or the lead 120 for a set period of time. For example, an average location of the mapping catheter 100 or the lead 120 for five seconds can be displayed on the display device 58). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Katz’s to render image data as taught by Markowitz, to determine the location or position of a tracking element.

Claim 11 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 11.
Claim 12 recites the functions of the apparatus recited in claim 2 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the method steps of claim 12.

Claim 21 recites the functions of the apparatus recited in claim 1 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the medium steps of claim 21.

Regarding claim 22, Katz as modified by Markowitz discloses the medical system according to claim 1, wherein the sampling position of the catheter is a sensed position of a position sensor or a transducer disposed on the shaft of the catheter (Katz’s paragraph [0049]: At step 80 the positions of the electrodes in the catheter are determined. One method of making the determination is the creation of a current position map (CPM). The CPM is generated using catheter 14 (FIG. 1), with an electrode (giving currents at a position) and a magnetic sensor (not shown) giving magnetic signals at the position together cooperatively with the ACL circuit 40). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Katz’s to render image data as taught by Markowitz, to determine the location or position of a tracking element.

Regarding claim 23, Katz as modified by Markowitz discloses the system according to claim 1, wherein the sampling position of the catheter is an average position of the catheter electrodes that are disposed on the distal portion (Markowitz’s paragraph [0174]: The data displayed on the screen 58 can be a smoothed or average location. For example, a point displayed on the screen can include an average location of the data points acquired and determined for the mapping catheter 100 or the lead 120 for a set period of time. For example, an average location of the mapping catheter 100 or the lead 120 for five seconds can be displayed on the display device 58). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Katz’s to render image data as taught by Markowitz, to determine the location or position of a tracking element.

Claim 24 recites the functions of the apparatus recited in claim 22 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 22 applies to the method steps of claim 24.
Claim 25 recites the functions of the apparatus recited in claim 23 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 23 applies to the method steps of claim 25.

Claim 26 recites the functions of the apparatus recited in claim 22 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 22 applies to the medium steps of claim 26.
Claim 27 recites the functions of the apparatus recited in claim 23 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 23 applies to the medium steps of claim 27.

Claim 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Katz U.S. Patent Application 20190076045 in view of Markowitz U.S. Patent Application 20090262979, and further in view of Cohen U.S. Patent Application 20180160978.
Regarding claim 3, Katz as modified by Markowitz discloses all the features with respect to claim 1 as outlined above. Markowitz further discloses joystick can be used to highlight the landmarks (paragraph [0152]). However, Katz as modified by Markowitz fails to disclose updating the rendered 3D representation to highlight the selected sampling-site marker.
Cohen discloses updating the rendered 3D representation to highlight the selected sampling-site marker (paragraph [0011]: Periodically the coloring is removed, and the map recolored based on updated information. The user selects regions of the map using any catheters being used. These regions are colored in real time according to the value of a parameter to present a functional display).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Katz and Markowitz’s to update selected region as taught by Cohen, to update user selected region in real time.

Regarding claim 4, Katz as modified by Markowitz and Cohen discloses the system according to claim 1, wherein the processing circuitry is configured to: 
identify electrical activity of the tissue sensed by the catheter electrodes at respective sampling sites (Cohen’s paragraph [0046]: the display spatially indicates information derived from readings of the sensors. The radius influenced at the locations, and thus the size of the displayed region is user-definable); and 
update the rendered 3D representation, responsively to the received user input, to include the electrode markers with at least one of the electrode markers having a different presentation type than other ones of the electrode markers responsively to the identified electrical activity of the tissue sensed by at least one of the catheter electrodes (Cohen’s paragraph [0048]: Next, at step 49 after reading data from the sensors and processing the data as required in step 45, the output values are displayed in pseudocolor only on the region chosen in step 47. Processing the data can be, for example, a calculation of wavefront propagation and the output values can be local activation times at respective locations of the sensors; paragraph [0011]: Periodically the coloring is removed, and the map recolored based on updated information. The user selects regions of the map using any catheters being used. These regions are colored in real time according to the value of a parameter to present a functional display; paragraph [0051]: Catheter 59 is a lasso catheter having multiple mapping electrodes 67. A colored area 65 about some of the electrodes 67 is a map of local activation time in the region, which may vary as the ablation proceeds. Colored areas 63, 65 are represented by different hatching patterns in the figure).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Katz and Markowitz’s to update selected region as taught by Cohen, to update user selected region in real time.

Regarding claim 5, Katz as modified by Markowitz and Cohen discloses the system according to claim 4, wherein the identified electrical activity is activity selected from a group including: electrical activity below a threshold activity level, focal activity, and rotational activity (Markowitz’s paragraph [0396]: If the dot product is below a dot-product threshold then the ring electrode is marked as sheathed. The dot-product threshold can be selected by the user or automatically selected by and programmed into the PSU 40; paragraph [0205]: When selecting a focal point F in block 378, illustrated in FIG. 15A, the focal point can be selected substantially automatically by an algorithm, manually by the user 22, or in a combination thereof; paragraph [0208]: the direction for movement of the VC along the arc can be set in block 384… the camera is able to rotate or move along the arc in a clockwise or counter clockwise direction which can be selected or started in block 384; paragraph [0290]: The surface 281 can also be updated in substantially real time according to various embodiments. For example, a rotating buffer system or an update area can be used to illustrate the surface 281 in substantially real time).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Katz and Markowitz’s to update selected region as taught by Cohen, to update user selected region in real time.

Claim 13 recites the functions of the apparatus recited in claim 3 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 3 applies to the method steps of claim 13.
Claim 14 recites the functions of the apparatus recited in claim 4 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 4 applies to the method steps of claim 14.
Claim 15 recites the functions of the apparatus recited in claim 5 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 5 applies to the method steps of claim 15.

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Katz U.S. Patent Application 20190076045 in view of Markowitz U.S. Patent Application 20090262979, in view of Cohen U.S. Patent Application 20180160978, and further in view of Xue U.S. Patent Application 20170105678.
Regarding claim 8, Katz as modified by Markowitz and Cohen discloses the different presentation type includes using a different color electrode marker compared with the other electrode markers (Markowitz’s paragraph [0377]: The sheathed icon 102x' can differ from the electrode icon 102x in color, shading, or grey scale, and is exemplary illustrated as a hatched icon, but may also be illustrated as a bright red or orange; Cohen’s paragraph [0051]: Catheter 59 is a lasso catheter having multiple mapping electrodes 67. A colored area 65 about some of the electrodes 67 is a map of local activation time in the region, which may vary as the ablation proceeds. Colored areas 63, 65 are represented by different hatching patterns in the figure). However, Katz as modified by Markowitz and Cohen fails to disclose different presentation type is selected from a group that includes using a larger electrode marker compared with the other electrode markers.
Xue discloses different presentation type is selected from a group that includes using a larger electrode marker compared with the other electrode markers (paragraph [0042]: the markers 49 for the actual locations 47 of misplaced electrodes may flash, pulse, or grow larger, in order to direct the patient's 3 or clinician's attention to the problem areas).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Katz, Markowitz and Cohen’s to display larger marker as taught by Xue, to properly place electrodes for ECG monitoring.

Claim 18 recites the functions of the apparatus recited in claim 8 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 8 applies to the method steps of claim 18.

Claim 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Katz U.S. Patent Application 20190076045 in view of Markowitz U.S. Patent Application 20090262979, in view of Cohen U.S. Patent Application 20180160978, and further in view of Wright U.S. Patent Application 20030228639.
Regarding claim 10, Katz as modified by Markowitz and Cohen discloses formatting the at least one electrode marker according to identified electrical activity of the tissue sensed by the at least one of the catheter electrodes (Markowitz’s paragraph [0006]: One of the main portions of the IMD can include one or more leads that are directly connected to tissue to be affected or treated by the IMD. The lead can include a tip or electrode portion that is directly connected to a first portion of the anatomical tissue, such as a muscle bundle, and a lead body that connects to the second main portion, which is the device body or therapeutic driving device; paragraph [0305]: the map data points or surface illustrated on the display 58 of the SVC can be illustrated in a different color, intensity, blinking rate, or the like). However, Katz as modified by Markowitz and Cohen fails to disclose displaying marker according to an intensity of the identified signal. 
Wright discloses displaying marker according to an intensity of the identified signal (paragraph [0117]: the amount of the marker detected can be displayed in terms of relative intensity based on the background noise).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Katz, Markowitz and Cohen’s to display marker based on signal intensity as taught by Wright, to improve diagnosis accuracy.

Claim 20 recites the functions of the apparatus recited in claim 10 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 10 applies to the method steps of claim 20.

Response to Arguments

Applicant's arguments filed 5/10/2022, page 8 - 10, with respect to the rejection(s) of claim(s) 1, 11 and 21 under 103, have been fully considered but they are not persuasive. (FP 7.37)

Applicant argues on page 8-10 that "in Katz, the electrode markers indicating the computed electrode positions are displayed before the disclosed user input in paragraph [0052] cited by the Examiner and there is no disclosed sampling site marker in Katz. In addition, the user input disclosed in Katz in paragraph [0052] cited by the Examiner, is not a selected sampling site marker as required by each of independent claims 1, 11 and 21 but rather a region of interest defined by the user that includes a plurality of electrode markers."

In reply, Katz’s current position map (CPM) equivalents to electrode markers, and electroanatomic map equivalents to sampling-site markers. In beginning, electroanatomic map is displayed. Paragraph [0052] recites “at step 86 a region of interest on the electroanatomic map prepared in step 84 is chosen. This may be done interactively with the operator 16”; which is similar to select marker from sampling-site markers map. Region can be a point similar to a marker, the applicant can further specify sampling-site marker to differentiate from Katz’s region of interest.
In addition, Markowitz also discloses updating the rendered 3D representation, responsively to the received user input, to include electrode markers indicating the electrode positions corresponding to a sampling site associated with the selected sampling-site marker (paragraph [0277]: With reference to FIG. 23B, the mapping catheter 482 (electrode markers) can be moved relative to the pristine surface 480 (sampling-site marker) to generate a disturbed or inverse mapping volume 480'. The inverse mapping volume 480' can include an inverse or subtracted region 486. The subtracted region can be bound by an edge 488 that can be used to identify a portion of the anatomy of the patient 26; paragraph [0279]: The subtracted portion 486 can be generated substantially similarly to generating a data set of map data… the pristine volume 480 can be a complete set of points within a selected region relative to the surface 281. The map data that is determined with the mapping catheter 100, as illustrated by the icon 482 (electrode markers), can be those points that are based upon a determined position of the mapping catheter 100 by measuring an impedance with an electrode on the mapping catheter 100; paragraph [0275]: The volume 480 (sampling-site marker) can be any appropriate shape or surface geometry and is illustrated as a cube simply for this discussion).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/YI YANG/
Examiner, Art Unit 2616